Earl Warren: Number 11, Herman Liveright, Petitioner, versus United States. Mr. Rand.
Harry I. Rand: Mr. Chief Justice and may it please the Court. This case, like the three which had preceded it, seeks the reversal of a judgment of the Court of Appeals for the District of Columbia Circuit affirming a conviction for contempt under 2 USC 192. Petitioner here, at the time he was subpoenaed to appear in early 1956 in Washington before the Internal Security Subcommittee of the Senate, was employed as a program director at a New Orleans television station. When he appeared in--
Felix Frankfurter: As a what director, Mr. Rand?
Harry I. Rand: A program director. When he appeared in response to the subpoena on March 19, 1956, he found sitting as the sole member of the Subcommittee Senator Eastland. And, he was interrogated for some hours in the afternoon of that day, first, in closed executive session for about five minutes, and then an open public session for about, I think, an hour-and-a half to two hours by Senator Eastland, the sole member of the subcommittee sitting throughout the entire session, and by Robert Morris who, at that time, was Chief Counsel of the Subcommittee. He answered numerous questions put to him with respect to his educational and employment background. He refused, however, to answer 15 questions, including inquiries as to whether he was then a Communist and whether he had, at any time in the past, been a member of the Communist Party insisting that, in light of the scriptures of the First Amendment, the subcommittee had no authority or power to inquire into his personal and private affairs, into his political beliefs, or into his associational activities. When he was asked whether he was relying on the Fifth Amendment, he expressly disclaimed any reliance on the privilege against self-incrimination accorded by that amendment. For his refusal to answer the 15 questions, he was indicted for contempt. He filed a motion to dismiss similar in nature to the motion which was filed in each of the preceding cases argued to this Court, a motion, in part, putting an issue of a question as to the competence of the grand jury and other questions which have been argued to Your Honors here this last week and this morning. The motion to dismiss, like the other motions in the other cases, was denied in all respects. Petitioner went to trial. He was convicted, fined, and sentenced to three months imprisonment. We urge reversal of the judgment of conviction on each of the grounds which we have set forth in the eight divisions in the argument of our brief. We cannot, of course, in this half-hour argue orally each one of those points. With the Court's permission and to the extent time permits, I should like, therefore, to address myself just to two of the grounds on which we rely for reversal. First, it's our contention that petitioner here, in this case, was denied an opportunity adequately to cross-examine and to make a full defense with respect to the issue which has, here, been called the issue of probable cause. I think it's now in plain view of the briefs filed by the government and in view of the oral arguments made by government counsel in this Court this last week that whatever the quarrel may be between the government and the petitioners here as to the assimilation of Fourth Amendment criteria to cases of this kind, whatever their quarrel may be as to the quantum of proof necessary to prove probable cause, as we have termed the issue, that the government now concedes that it is the duty of the government to make a showing and the duty of the Courts to consider in striking the balance which this Court says must be struck between the private interest and the public interest involved, it's the duty of the Court --
Hugo L. Black: Why do you limit that to the private interest and the --
Harry I. Rand: Well, the private interest and the public interest in maintaining privacy inviolate as against the public interest in securing testimony from a witness, notwithstanding the scriptures of the First Amendment.
Hugo L. Black: In a particular hearing.
Harry I. Rand: At a particular hearing from a particular witness. The government now tells us that they agree --
Felix Frankfurter: A statement from a particular w-- particular hearing, particular witness, regarding a particular piece of evidence.
Harry I. Rand: That is correct, Your Honor. Now, the government says that --
Felix Frankfurter: Not otherwise obtainable from anybody.
Harry I. Rand: Well, if the showing is made that it's not otherwise obtainable from anyone, now, so far as I know, none of these cases has such a showing been made by the government that the -- that it's in none of these cases, if I remember my records, has the government that the evidence sought from this particular witness has not been obtained or could not have been obtained from other sources, Mr. Justice Frankfurter.
Felix Frankfurter: And the same would apply to a court proceeding, I take it.
Harry I. Rand: I'm sorry?
Felix Frankfurter: And the same would apply for a proceeding in Court --
Harry I. Rand: That's right.
Felix Frankfurter: If the witness is called.
Harry I. Rand: That's right.
John M. Harlan II: And, the grand jury in -- perhaps in Moreland Act Commissioner in New York.
Harry I. Rand: I assume in many other proceedings, Mr. Justice Harlan.
Felix Frankfurter: Everywhere where there's of course power to make a man open his mouth when he wants to keep it shut. Where there's an attempt by a legal person to make a man open his mouth when he wants to keep it shut.
Harry I. Rand: That's right, and I suppose in each of these proceedings, Mr. Justice Frankfurter, one considers the type of proceeding which is involved, the urgency for securing the information in this particular hearing by this particular tribunal in this particular manner, the question as to whether the information might not be procurable in other fashions and all these factors. I am sure this Court as well as other Courts will consider and are required to consider in order to determine whether, under the circumstances of a particular case where a particular witness is being heard and being interrogated in a particular fashion, First Amendment rights should be invaded or may be invaded notwithstanding the great interest, not only of the public, but of the Courts and of the Congress, I assume, in maintaining privacy inviolate to the extent it can be maintained inviolate where urgent interests of state do not require that an invade -- that it be invaded. Now, I as--
Felix Frankfurter: It means that if defendant's counsel in a criminal case wants to stipulate a fact unequivocally and ambiguously, the prosecution must accept that stipulation and not call witness to that fact.
Harry I. Rand: I did not intend that to mean --
Hugo L. Black: Well, do you --
Felix Frankfurter: May you explain the difference?
Hugo L. Black: Are you agreeing that when you put in balance the right of a public to get evidence against the right of a person to have his First Amendment freedom, that there might not be a considerable difference between a murder case where a witness' evidence is essential in order to determine the guilt or innocence of a man and in a hearing before some agency or some investigating Committee where the relevance is there, what hangs on that, whether that evidence is needed for the purpose of passing a law.
Harry I. Rand: I am not so-agreeing, Mr. Justice Black, and I would protest any such equation of interest or urgencies, indeed--
Felix Frankfurter: How about a larceny case, instead of a murder case?
Harry I. Rand: Even in a larceny case. Indeed, Mr. Justice Frankfurter --
Felix Frankfurter: Make it as a trespass case. Make it anything, while he's getting a trial in a court and the question is his guilt or innocence. The materiality of it, how much time is afforded for the government to get it in court trials in order to demand to have due process of law as compared with the right to get evidence which the Court said in the first discussion of the whole question is to be the least possible power adequate to the end desire, namely, the least possible power adequate to enable the government to pass a law.
Felix Frankfurter: I assume the defendant said, “I don't want any witnesses against me. I want to save time, money, and inconvenience. I admit the following facts and I want to know whether when the defendant, himself, is protecting his due process by admissions.” You can say the prosecution can't be allowed to put witnesses on the stand to human testimony and confirming testimony, although that testimony has been in by 3 or 2 previous witnesses.
Harry I. Rand: Well, Mr. Justice Frankfurter, of course that's not the case I'm arguing here.
Felix Frankfurter: I understand that but I consider the principles you are proposing.
Harry I. Rand: Yes, but in these cases --
Felix Frankfurter: This isn't just 18.
Harry I. Rand: Mr. Jus --
Hugo L. Black: Well, why don't you answer then? I don't see why you --
Harry I. Rand: Well, I don't know what the question is.
Felix Frankfurter: I put it --
Harry I. Rand: I assume statements were being made.
Felix Frankfurter: I put it --
Harry I. Rand: But, I had not heard any questions.
Felix Frankfurter: My question is whether in a trial in which a defendant, for his own protection, gets up to eminent counsel and says “I admit the following facts,” unequivocally, unambiguously, is the prosecution shut off from accepting that fact, that stipulation, and saying, “No, I want to put-in human testimony to establish fact and to confirm it by having four witnesses swear to it because the jury may not be convinced by one witness.”
Harry I. Rand: Well, to the extent -- Mr. Justice Frankfurter, to the extent that a human being citizen or non-citizen protests interrogation on the ground that his First Amendment rights or the rights protected by the First Amendment, thus, the rights to express himself to hold political beliefs, the rights to have had certain associational activities, to the extent that a witness, even on a criminal trial, contends that that is being invaded, to that extent, I believe a Court would consider the urgency of securing such testimony as against the witness' right to remain silent.
Felix Frankfurter: If the defendant --
Harry I. Rand: Now --
Felix Frankfurter: -- says, “I don't want to prosecute you to put on a dramatic, persuasive witness who will unduly influence the jury. I'm admitting all these facts and, therefore, I object.”
Harry I. Rand: Well, as I understand, Mr. Justice Frankfurter, the defendant is not trying to protect his own rights, as you put the case to me.
Felix Frankfurter: He's protecting his own what?
Harry I. Rand: The defendant -- the defendant is merely suggesting that he would prefer not to have others put on as live witnesses who would stipulate as to the fact.
Felix Frankfurter: Well, then, I'll have the witness' counsel, an eminent counsel of a witness who's called who'll test against having his client open his mouth because the facts are already conclusively in evidence.
Harry I. Rand: Well, Mr. Justice Frankfurter, I am pleased that I do not have to argue that case here, but I do think that the urgency of law enforcement is something different from the urgency of securing information for the purpose of considering whether a law, not defined, shall be enacted at some future date. I'm surprised, for example, when the government, here, urges on this issue of probable cause that, although the quantum of proof, the probandum, in a criminal prosecution may be substantial, it should be less substantial here. That is, that one -- that a Congressional Committee need not have as much cause to call a witness, says the government, as one that needs in a law enforcement procedure to get a warrant.
Felix Frankfurter: That wasn't my question.
Hugo L. Black: You don't have a protection, then --
Felix Frankfurter: That wasn't my question.
Harry I. Rand: I understand that.
Felix Frankfurter: My question was quite different and, from my point of view, you do have to answer my question for me to understand what you are arguing.
Harry I. Rand: Well, Mr. Justice --
Felix Frankfurter: You don't have to because you don't think so, but I'm just telling you my mind and not your mind.
Hugo L. Black: May I ask you, if you do not understand what's called a balancing test to have been based on the -- this premise, that any time a witness is called on to answer questions that's made trenched close to his First Amendment rights, that then comes a question of balancing and I suppose, although I agree with you that the test weight might be quite different with reference to a Committee or administrative agency and Court, but I suppose that rule would no less be applied in the Court. If the Court's balancing test is a genuine test, in that when it appears even in Court that, by the introduction of certain evidence, the -- it's going to treat somebody's First Amendment right, the Court would consider in determining the admissibility of that evidence. But, it was necessary to balance the interest, I suppose, under that test of the public in getting that evidence against the interest of the public in protecting First Amendment rights if the test is truly followed.
Harry I. Rand: Mr. Justice Black, I -- although I have no cases to support my position, I should think that would be so. I see no reason, for example, why the privilege against self-incrimination, which traditionally, has been protected in the Courts, as well as in congressional Committees, should be put on al higher level than the privilege under the First Amendment, not the Fifth, to remain silent with respect to certain activities and with respect to certain beliefs. Now, I don't know that the Courts have been confronted with this problem and I hope, for one, that I need not be here to argue the problem. I think it's a more difficult one. It's a more difficult case to argue than the case I'm arguing here and particularly, if I may continue, in view of the fact that the government has now conceded that what must be shown here as a minimum is that the Committee -- the subcommittee in this case had some information in its possession or within its knowledge which gave it reasonable ground to believe that this particular witness, Mr. Liveright, petitioner here, had something -- some information which might be of value to the investigation in which the subcommittee was, at that time, engaged.
Hugo L. Black: Value in what?
Harry I. Rand: Some -- of some value to the subcommittee, in that the subcommittee might learn something by interrogating this witness in connection with an investigation in which it presumably was engaged. Now --
Hugo L. Black: To do what?
Harry I. Rand: In order to legislate --
Hugo L. Black: Use for what purpose?
Harry I. Rand: In order to legislate. I don't know for what purpose here because the Committee has not made a claim -- the subcommittee has not made a claim in this case what legislation it had in mind, what specific legislation it had in mind and, as I shall argue, as we argue in our brief certainly, the subcommittee here likewise, in our opinion, had not specifically delineated the subject matter. So that, here, we are dealing with many generalities and many vague concepts but, at least, the government says “we agree we have to make a showing and we agree that the Court had to consider whether this subcommittee had some information which gave it reasonable ground to believe that this petitioner could be of some help to it in the investigative process leading toward legislation somewhere in the mind of the subcommittee.
John M. Harlan II: Do you think that's a fair statement of the government's position, really?
Harry I. Rand: Well, the government --
John M. Harlan II: I don't understand the government to come anywhere near your approach on this probable cause issue. All they say is that, certainly, when it comes to assessing the ger -- the -- assessing the character of this investigation as one for exposure or exposure's sake or as one being pursuant to a legislative obj -- proper legislative objective, then the question as to whether there is held a scale or hauling of people in off the streets of what might be a germane consideration. But, I understand you and the other people here are arguing these cases on the premise that this investigation, at least accepting the decisions of this Court, is in pursuance of a legitimate legislative purpose. And, your argument on probable cause is within the framework of it being a legitimate investigation, am I right?
Harry I. Rand: Well, of course, this argument is within that framework. We, of course, argue that there was no true legislative purpose but, Mr. Justice Harlan, if I may direct your attention to the government's brief, I think I --
John M. Harlan II: You say there's no legitimate investigation here because you don't accept the Barenblatt case. That's all.
Harry I. Rand: No --
John M. Harlan II: If you start from that premise, are you contending that this is not a legitimate investigation?
Harry I. Rand: We are contending here that this was not a legitimate investigation, not-- it's true because we do not accept the Barenblatt case and we are still -- we believe --
John M. Harlan II: Then what's the effect about --
Harry I. Rand: Not we, I believe. Let me say that because the Barenblatt case, of course, does not govern the other cases such as Shelton, Price, Whitman where there was a profess examination or investigation into infiltration in the Press. One may -- this Court -- a majority of this Court may ultimately assimilate Barenblatt to --
John M. Harlan II: Do you think Barenblatt doesn't govern that either?
Harry I. Rand: I do not believe that a majority of this Court has said that the congressional committees have -- such as these, have authority to investigate Communist infiltration into the Press. I think that--
Hugo L. Black: Do you understand -- I --
John M. Harlan II: Education is alright, but not Press.
Harry I. Rand: Well, I have not said that education is alright, Mr. Justice Harlan, but I'd like, if I may, to direct myself to your question. I do not--
Hugo L. Black: I want to ask you a question --
Harry I. Rand: Sorry.
Hugo L. Black: About Barenblatt before that, and you had decided many things that I did agree with but I had not suspect and do not yet know that it decided once and for all every question that's asked by this Committee is legitimate, whether it's relevant in a particular incident to aid the Committee in making law or not. Did you so understand the Barenblatt case?
Harry I. Rand: I have not so read it, Mr. Justice Black.
Hugo L. Black: Do you understand that it could or attempted to decide for all time, this being a legitimate Committee, in Barenblatt, it was legitimate in all the cases to ask the question which might come up in the next case?
Harry I. Rand: I had not so understood it but, of course, the government reads it that way, Mr. Justice Black. The government reads Barenblatt as justifying what they say is an investigation into Communist activities or organization in general in the United States.
Potter Stewart: I think the dissenting opinions in Barenblatt and Wilkinson render those cases that way, don't they?
Harry I. Rand: Mr. Justice Stewart, I had not so read the dissenting opinions, but if I can get back to Mr. Liveright who of course has retained me as his counsel, I should like to -- I should like to address myself to Mr. Justice Harlan's remarks suggesting that I am mistaking the government's position. And, I should like to direct the Court, Mr. Justice Harlan particularly, to page 52 of the government's brief in this case where the government says expressly -- this is at the first full paragraph sec -- third sentence. This Court indicated in Barenblatt that congressional committees can subpoena a witness, at least when the investigation is in an area closely related to rights protected by the First Amendment, only if the Committee has information giving reasonable ground to believe that the witness has information of value to the investigation. Similar statement made at page 54 of the brief, similar statement made in the Shelton briefs, so I certainly did not intend to mistake the government's position. I understand the position as orally stated here, notwithstanding Mr. Justice Frankfurter's, I think, attempt to secure a greater clarification, perhaps a more limited statement from the government. The government's position stated here is that the government must show in every trial for contempt under 2 USC 192 in these cases, and that the Court must consider whether there is information which the Committee knew about, had in its possession, with respect to this particular witness, giving it reason to believe that this witness had something to tell the Committee which would help it in its legislative -- in its investigative process. So, we get down really to two questions which are essentials in these cases.
Felix Frankfurter: May I ask you, therefore, whether that means that, in every congressional investigation, the Chairman of the Committee, when John Doe is called as a witness, must explain to him why -- state to him the specific knowledge in the possession of the Committee that makes it relevant to call him and relevant to ask the question that he's being asked. Is that your position?
Harry I. Rand: That is not my position. Personally, that is not my position. I know it was Mr. Rauh's position. I b -- it may well be that --
Felix Frankfurter: How can you escape it from your point of view if --
Harry I. Rand: Let me--
Felix Frankfurter: If you ask, if you summon a witness without having knowledge -- revealable knowledge as to the reasons for asking him and if it is important or constitutionally necessary to tell him why he's being asked specific questions, why is a duty of a Chairman of a Committee to tell that, the burden is on the Committee to tell that to a witness before he's interrogated?
Harry I. Rand: If a witness inquires, it may be the duty. But, Mr. Justice Frankfurter, I think --
Felix Frankfurter: Now, when the witness here asked, he --
Harry I. Rand: He did not.
Felix Frankfurter: Alright.
Harry I. Rand: Now, Mr. Justice Frankfurter, I think what's being confused are two considerations here.
Felix Frankfurter: What --
Harry I. Rand: First ---
Felix Frankfurter: --are the things being confused here?
Harry I. Rand: Well, I'm trying, despite great difficulty to keep them clear in my presentation. The first -- we are not urging what has generally been called the matter of luminosity here. In other words, we're not urging that there has been any defect in these proceedings by reason of Mr. Liveright not being informed, despite his questioning, despite his inquiry, or notwithstanding the lack of inquiry, not being informed as to why he was being called. We, however, are urging that the government concedes that, in order to effect this balancing process, in order that a balance which this Court says must be struck, the trial court must consider what it was that was so important to the Committee which caused it to call this witness to ask him questions generally deemed to invade First Amendment areas and, when he refused to answer them, to submit him to the Courts for punishment for contempt. As I read this Court's opinions, the majority opinions in this Court, this Court has said the trial court must strike that balance because, unless it strikes that balance, we're in danger of having first -- the rights generally deemed protected under the First Amendment unjustly invaded. The government apparently reads the opinions of this Court the same way because the government says, “We agree that, at the trial, we've got to show to the trial court, because the trial court has to affect this balance to strike it, we've got to show to the trial court why it was we -- the subcommittee wanted this witness.”
Felix Frankfurter: But, Mr. Rand, I put it to you, in all good conscience, if that's the constitutional requirement, then it not only be who but it is demanded of the Chairman of each Senate or House Committee to put that into the record when he summoned -- when a witness appears before it and from questions of Court, or else, you're running the great danger of retroactive testimony as to what was in the minds of people who didn't disclose their mind.
Harry I. Rand: Well, I agree, Mr. Justice Frankfurter, but I do not have to go that far for purposes of this case. For purposes of the case, I'm arguing here today. Such retroactive testimony, we are running into in all these cases, as Your Honors have noted. With respect to subject matter of inquiry, we're continually getting rationalizations after the fact. In this case, however, it seems to me that the least that was required, and so the government concedes, I know it -- the government's concession does not bind the Court. But, the government concedes that the least that was required was a showing at the trial stage of this proceeding of what information this subcommittee had in order to justify its summoning of this petitioner in this investigation. Now, what happened here, this was not --
Felix Frankfurter: The same thing would be true if the Congress exerts or exercises its own power of committing for contempt. I do not see --
Harry I. Rand: I should think so.
Felix Frankfurter: I do not see that there's more limitation because of the First Amendment on a Court than there is on Congress, and therefore, McGrain and Dougherty, McCracken, every blessed investigation from the beginning of time would require or would in the future require a Chairman to make a solemn, serious, detailed account speech to the witness as to why he's there and why he's being asked these questions.
Harry I. Rand: Well, Mr. Justice Frankfurter, unless there is some showing to the Courts of why the witness is there or why he's being asked the questions, and I respectfully submit that this whole balancing process is merely lip service, t --
Felix Frankfurter: It all depends what you mean by balancing it.
Harry I. Rand: That's --
Felix Frankfurter: We'll next have a scale brought into Court and weigh it in a proper guarded scale rather than balancing an offense in which it will delineate it in those prior decisions. You may not like them, but there they are. They may be overruled but here they are up to this point.
Harry I. Rand: Well, Mr. Justice --
Hugo L. Black: I understand you're trying to argue within them.
Harry I. Rand: I am trying to argue within them, Mr. Justice Black, and it seems to me that arguing within them, we have been denied our rights here. The government introduced, at the trial of this case, evidence through the mouth of Mr. Robert Morris, Chief Counsel of the Subcommittee and the only material witness for the government, evidence as to what information the subcommittee had, the warrant justifying the summoning of this witness, what information it had prior to the subpoenaing of the witness. When we cross-examined Mr. Morris, we found Mr. Morris told us that he had secured this information from a confidential informant whom he described as a reliable informant. We sought, by cross-examination, to obtain the identity of this informant. The government objected and we were denied an identification of the informant. We sought to ascertain whether the informant was a professional informant or casual informant. The trial court denied us an opportunity to inquire as to that. Mr. Morris had said that he talked to this unnamed informant on three or four occasions about petitioner here and it was those discussions on those three or four occasions either by telephone or outside Mr. Morris' office that had led the subcommittee to summon this witness. We tried to test the credibility of Mr. Morris' testimony by asking how long these discussions had lasted with respect to petitioner. The trial court, on the government's objections, refused to permit us to inquire for these matters. Prior to the commencement of the trial, we had subpoenaed -- we had issued subpoenas to Mr. Morris, as Chief Counsel of the Subcommittee, and to the Senate Clerk requesting that the -- all the information on the files of the subcommittee relating to petitioner be brought to Court to enable us to inspect that information and to use it if it was deemed necessary to use it. On the government's motion, those subpoenas were quashed in their entirety. After Mr. Morris had completed his testimony and we'd been denied cross-examination of Mr. Morris, we again asked the Court to direct that Mr. Morris be instructed to bring into the courtroom that information, so far as it was reflected in writing, relating to this petitioner which Mr. Morris had said had caused the subcommittee to subpoena him. This time, the Court didn't wait for any government objections. The Court summarily and peremptorily denied our request. So, what happened here was that we were denied any opportunity, whether by cross-examination, by subpoena, or otherwise to test the credibility of what Mr. Morris had said was the inf -- had said as to the information causing the summoning of this witness as to the need by the subcommittee for this witness' testimony. Nothing appears in the record to indicate why Mr. Morris should've been granted such favors, favors generally not granted other witnesses whether government or otherwise. The only reason which the trial court has signed for denial of our right to cross-examine, denial of our request for information was that the information, according to the representations of government counsel and Mr. Morris, was confidential. I want to leave one note -- make one further note with respect to this issue before I conclude, and it's this. This is not a case like the Barenblatt case where, as Your Honors may recall, there had been sworn testimony by others putting Mr. Barenblatt in the Communist Party or at least indicating that Mr. Barenblatt had participated in activities of the Communist Party. There was no sworn testimony, whatever, with respect to Mr.Liveright prior to his being summoned and, so far as we know, there is, to this date, no testimony on the public record of any of these Committees, either if these Committees whether in the House or the Senate, putting Mr. Barenblatt -- Mr. Liveright in the Communist Party either as a member or as a participant. I see my time is --
Earl Warren: You've had very little opportunity to make your argument. We'll give you five minutes in rebuttal if you decide to have it.
Harry I. Rand: Thank you, Mr. Chief Justice.
Earl Warren: So, the government may have five minutes extra also.
J. William Doolittle, Jr.: Mr. Chief Justice and may it please the Court. Petitioner is arguing two points in this oral argument today. He has only adverted to one. I hope to be able to cover it so that it won't be covered solely in rebuttal.
Hugo L. Black: Is the indictment printed?
J. William Doolittle, Jr.: Yes, sir, it is. Mr. Justice, it is in, again, in this blue volume.
Hugo L. Black: This appendix?
J. William Doolittle, Jr.: And it's at pages 1 through 3, but it's after the pink divider. You see, the first part of that volume is the brief in the Court of Appeals and it's after the pink divider. Then, the numbering starts again and it's at page 1. Now, the two basic questions that are raised and that I do hope to be able to cover in the time available are, first, the basis for the Committee's -- subcommittee's calling the petitioner and, second, the extent to which a subject under inquiry and the pertinency of the questions to that subject were adequately established and proved. Now, the question of the basis for calling the petitioner has been raised here in the context of the trial court's limitation on the right of petitioner's counsel to cross-examine concerning the identity of confidential informants. Now, I think it's very important to realize the context in which that particular question first arose in this case originally at the trial, and I might say that there was no question of the Committee's basis for calling petitioner raised at the hearing, at trial, the only question that was raised with respect to acquiring this information on which the Committee based its calling of petitioner was petitioner's contention that the Committee already had all of the information that it sought to obtain. In other words, that its calling of petitioner was a vain act, not that the subcommittee didn't have any basis for calling him. Quite the contrary, that it had all of this basis and didn't really need to know anything else. Now, we argued in our brief and we do contend that this would be no defense since the subcommittee does have a legitimate interest in confirming its information in determining whether or not the informants that have given it this information are reliable and in establishing a foundation for asking further questions. However, after the trial level, the petitioner is now raising this question as to the basis for the subcommittee's calling petitioner. We point out, first, of course, that this is, we submit, fatally inconsistent with his prior contention that the subcommittee already had all of the information that it sought answers on, and I might say that's at page 128 of the joint appendix where that statement appears in the trial record.
Hugo L. Black: Was the conviction on all the count?
J. William Doolittle, Jr.: The conviction was on 14 out of 15 counts, Your Honor.
Hugo L. Black: Which one was not?
J. William Doolittle, Jr.: 15 was the one that was not.
Hugo L. Black: When -- where they said he had refused to tell whether his wife would be coming?
J. William Doolittle, Jr.: That's right. The District Court did not convict him on it.
Hugo L. Black: Did jury acquit on that?
J. William Doolittle, Jr.: No, actually, the District Court dismissed that.
Hugo L. Black: Dismiss?
J. William Doolittle, Jr.: Yes, sir. Neither at the hearing or at the trial did petitioner rebut what the government contends is the presumption of regularity in the subcommittee's having called petitioner and, thus, we submit the issue of the basis for the subcommittee's calling petitioner just was not brought into the case. However, it is plain from the record in this case that petitioner was not called as a result of indiscriminate dragnet procedures, to use the language of Barenblatt. Subcommittee counsel, at the trial, gave sworn testimony concerning the information that provided the basis for the subcommittee's calling petitioner. We've set forth that information at pages 4 and 5 of our brief, summarizing what was testified to a trial.
Hugo L. Black: Did you put it all in your brief what you find?
J. William Doolittle, Jr.: Well, we've summarized, Your Honor. I think you'll find the references are fairly complete to the joint appendix.
Earl Warren: Mr. Doolittle, may I ask if that is all testimony that is also -- was also brought up before the Committee or is this --
J. William Doolittle, Jr.: I was--
Earl Warren: Or is this -- any of this new matter?
J. William Doolittle, Jr.: I was about to point out, Mr. Chief Justice, that substantially all, and I believe all, of this information was in fact actually discussed in the hearing before the various questions were asked. This -- in this hearing before series of questions, either the Chairman or the chief counsel would state what information the subcommittee had and then it would proceed to ask the petitioner the questions but I think, in specific answer to your question, the information that did come out at trial was not, in any significant way, different from the information that obviously formed the basis of the various questions that petitioner was asked at the time.
Earl Warren: May I ask you this question now, Mr. Doolittle. Do you consider yourself bound by the record before the Committee in that respect or do you contend that the government witnesses, in order to prove a necessary element of the crime, can bring in testimony that was not before the Committee to show the importance to the government and the importance to the Committee of the testimony that it sought to elicit from the petitioner?
J. William Doolittle, Jr.: Well, if I could have one point of clarification, Mr. Chief Justice, when you say not before the Committee, do you mean not --
Earl Warren: It was not --
J. William Doolittle, Jr.: Not -- not disclosed in the hearings?
Earl Warren: Not disclosed in the -- yes, not disclosed in the hearing at which petitioner was present.
J. William Doolittle, Jr.: It is our contention, Mr. Chief Justice, that the subcommittee does not have any obligation to disclose the information at the hearings, and our position is that the first time there comes any burden on the part of the United States taken as a whole, Congress and the Executive Branch, to make any disclosure on this point is when, if it does take place at trial, a strong and substantial showing is made by the defense that there was no basis whatsoever. Then, the government must make at least a prima facie showing that the Committee did have some basis.
Earl Warren: Will you do that in rebuttal or do you do that in your case in chief?
J. William Doolittle, Jr.: Well, it would depend on -- presumably, I mean -- I'd say, technically, it would be rebuttal because as we say --
Earl Warren: Can you do it in your case in chief?
J. William Doolittle, Jr.: I'm sorry?
Earl Warren: Can you introduce such testimony in your case in chief, that is, testimony that is not covered by the record itself?
J. William Doolittle, Jr.: Well, again, you're talking about testimony that was not brought out at the hearings.
Earl Warren: At the hearing, yes.
J. William Doolittle, Jr.: Yes, we can certainly contend that the government can do so --
Earl Warren: Then --
J. William Doolittle, Jr.: If it's--
Earl Warren: Can you --
J. William Doolittle, Jr.: If the inquiry is made with what was the basis and, as I say, a strong showing is made that there was no basis, then, as we say, the government certainly may disclose to a reasonable extent the basis that there was.
Earl Warren: Now, if you're going to do it in your case in chief, how could you put the defense to the test of making a strong showing before you're advised to do it?
J. William Doolittle, Jr.: I'm afraid I don't quite understand the question, Mr. Chief Justice.
Earl Warren: Well, I understood you to say that when there was a strong showing by the defense at the trial that -- as to whether or not there was a showing made, that you could put on testimony to prove that there was, that this had been done because of proper investigation on the part of the government. But, I ask you, how could they make a strong showing if you're going to put on the testimony in your case in chief?
J. William Doolittle, Jr.: Well, it's quite possible, of course, that the case in chief will establish so clearly that their -- that the Committee had an actual basis that, perhaps, the petitioner won't --
Earl Warren: Yes.
J. William Doolittle, Jr.: -- be able to make any showing, but there are any number of facts, for example, a conclusive -- an absolutely conclusive demonstration that the information that they were talking about involved some other person, then it couldn't have involved petitioner.
Earl Warren: I see.
J. William Doolittle, Jr.: I argue that the first point that petitioner has raised in that concerns the Committee's basis for calling the petitioner. After subcommittee counsel had testified to the effect that I have referred to and as set forth on pages 4 and 5 of our brief, he submitted to cross-examination on a number of aspects of that information such as, as counsel has pointed out, the reliability of the informants and the form in which the information was received, that is to say, whether it was oral or written, circumstances in which it was received, and so on. And, it did appear from the record, there's no indication to the contrary, that the Court would've allowed further questioning along these general lines. The line was drawn at compromising confidential informants. Now, I would like to point out that the types of information that were brought out in this case and the form in which the information was brought out in this case is the same as it was in the Barenblatt case, that is to say, it is the same type of information, the same form that the Court relied on to rebut the proposition that the witness was called as a result of indiscriminate dragnet procedures. Now, in this case, as in so many of these cases, the contention is again raised that the subject under inquiry by the subcommittee when the petitioner appeared was not sufficiently set forth at that time and was not proved by the government at trial. And, here again, it is not so much contended that there were no indications of subject matter but, rather, there were too many such indications and that they were inconsistent with one another. I think it is very appropriate in these circumstances to consider briefly why it is important to identify a subject under inquiry, and also, to consider the character that a subject under inquiry may assume. Of course the primary reasons for identification of a subject under inquiry by an investigating committee are essentially practical. A witness, in deciding whether or not to answer each question, needs to know the subject under inquiry at that time so that he can reach a judgment, on the one hand, as to whether that subject is within the Committee's general investigating authority and, on the other, as to whether the particular question that he's trying to decide whether to answer or not is pertinent to that subject matter. What I want to emphasize is that the proper focus for this must necessarily have been the witness' focus is upon the relationship that each question bears to what the subject under inquiry was, at the time of the question was asked, and what the witness understood it to be at that time. Now, as a practical matter, the subjects under inquiry by a subcommittee with investigatory authority as extensive, and yet, as interrelated as that of the Senate Internal Security Subcommittee are bound to develop essentially in layers. There is no question but that the Internal Security Subcommittee of the Senate had been engaged for a number of years in one basic investigation with a single central theme, and that is the investigation of com -- of the Communist organization and activities in the United States. And, in a very real sense, that is always a subject under inquiry, against which the subcommittee's questions may be properly judged. However, as much for convenience and efficiency as for any other reason, the subcommittee will often conduct hearings focused upon a narrower aspect of that basic subject, a lesser included subject under inquiry, so to speak. A good example of this is the three-day set of hearings that the subcommittee held on Communist infiltration into news media which is involved in the Shelton, Whitman, and Price cases. Not infrequently, however, the breakdown within the basic subject under inquiry will coincide not with a group of witnesses in one trade or profession but with a single witness, thus, in the present case. The subcommittee was pursuing as a part of its basic subject under inquiry, which was Communist organization and activities in the United States, generally. The more specific subject on which it had reason to believe that petitioner had information was recent revisions in Communist organization and Communist activities in the south. And, finally, the subject under inquiry may be, and often is, narrowed down even more for the purposes of asking a specific single question. The present case provides an excellent example of that. Prior to asking the petitioner whether he had contributed funds to the Communist Party, the Chairman informed him that the subcommittee wish to know how the Party was financed, thus, establishing a subject under inquiry for that one particular question. And, this illustrates what I mean when I say that the subject under inquiry often manifests itself in layers. When this last question was asked, the basic subject under inquiry was Communist activities generally, within which, the witness was being questioned on the narrower subject of organizational revisions and activities in the south. And then, for the purpose of this one question, the subject was expressly narrowed to Party finances. Now, it is, of course, this stratification of greater and lesser included subjects under inquiry that explain some of the statements by the prosecutor and by subcommittee counsel at trial, suggesting a broad subject of inquiry in terms of Communist activities generally. Those statements, however, were in no way inconsistent with, nor did they in any way change what the government's evidence showed, the subject under inquiry to have been and what the petitioner understood it to be. Now, I should like, very briefly, to review the evidence that did establish what the subject under inquiry was in the present case. On March 19, 1956, the petitioner appeared before the Senate Internal Security Subcommittee very briefly in executive session but, upon his refusal to answer to questions concerning Communist associations, he was temporarily excused. Shortly thereafter, on the same day, he was called before the subcommittee in open session. Before he was asked any questions, subcommittee counsel read a statement by the Chairman setting forth the purposes of the hearing and the critical portion of that statement was this paragraph. “We shall try to determine to what extent Soviet power operates through the Communist Party here and to what extent other organizations have been devised to effectuate its purposes. We shall study the structural revisions that the Communists have made in their network in order to avoid detection, and endeavor to trace the movement of individual agents through these changing structures.” Petitioner was then asked, and answered, a number of questions about his current employment in New Orleans and about his previous employment in New York and elsewhere. Then, subcommittee counsel, after stating that the Committee had information that petitioner and his wife had been instructed by the Communist Party to avoid formal party associations when they went south, made this statement. “The purpose of subpoenaing this witness and asking him the following questions is to determine to what extent Mr. Liveright's activities have been carried out in New Orleans in the framework of a Communist Party and to what extent they have been carried out in some other framework.” Petitioner was then asked and refused to answer questions as to whether he was then a Communist or whether he had ever been a member of the Communist Party, and these refusals form the basis for counts three and four. Then, the Chairman, after noting that we are tracing the activities of the Communist Party in United States, made this statement. “Our information is, sir, that you are sent south and placed there with your wife on a mission for the Communist Party and were told by your superiors not to become involved with the Communist cell that was a professional group in the City of New Orleans, but the word was used by your superiors to stay clean.” The Chairman then asked petitioner the questions that form the basis for counts five through seven, whether he was sent on a mission for the Party into the south, whether he had affiliated with the Communist cell in New Orleans composed of professional people, and whether Communist meetings had been held in his home in New Orleans. Then, after petitioner was asked and refused to answer question about being membership director of a named unit in the Communist Party, the Chairman stated that the subcommittee desired to know how the Communist conspiracy was financed and that it had information that petitioner had given money to the Communist Party on various occasions. Petitioner refused to state whether this was true, and this refusal forms the basis for count 9. Then, petitioner was asked the questions on which counts 10 through 14 are based. This concerned mainly certain activities in New York, the holding of Communist meetings in his home in New Orleans, when he joined the Communist Party, and whether he had been told by the Communist leadership to stay clean in New Orleans. Thus, as the Court of Appeals found, and that's at page 8 of the record, not only was the subject under inquiry spelled out at the beginning of the open session to be “structural revisions that the Communists have made in their network to avoid detection and the movement of individual agents through these changing structures,” but it was further refined by a specific statement that the subcommittee wish to determine the extent to which petitioner had been sent south to carry out Communist activities on an undercover basis. And then, each of several series of questions was preceded by a careful explanation of the way in which the questions were pertinent to the announced subject under inquiry, although most of them were pertinent on their face and these matters, of course, were established at trial by the government's introduction of the transcript into the record. Now, since petitioner did not raise the subject of the subject under inquiry or the pertinency of the questions asked, we contend that it is not open to him to contend that he was not up apprised of these matters. His objection, which was a lengthy legal statement comparable to that involved in the Barenblatt case, expressed only his objection to being questioned on his political beliefs and his associational activities. The only mention of pertinency, like in Barenblatt, was that he might wish to challenge the pertinency of the question of the investigation, and that's a type of objection that was expressly held in Barenblatt to be ineffective to raise a pertinency objection. Furthermore, however, it is plain that the petitioner was aware of the subject under inquiry and of the pertinency of the subject's -- of the questions to that subject. Prior to his appearance at these hearings, his counsel called the subcommittee counsel who informed him in general terms as to the subject matter of the inquiry, and counsel indicated that he understood. The same counsel represented petitioner at the hearings themselves. He did not indicate that there was any variance between the subject disclosed to him in advance and that actually inquired into by the subcommittee. Petitioner, of course, heard the repeated explanatory statements at the hearings by the Chairman and by subcommittee counsel. And, we submit that there cannot possibly have been any question in his mind as to what was being inquired into and how the questions were in fact pertinent. Counsel, in his brief, has also raised several other questions and I should like to deal with as many of them as I can within the time available to me and, as to the remainder, we will of course rely on our brief. The first of these contentions is that the Senate Resolution, under which this subcommittee was operating, was unduly vague. Now, the authority of this subcommittee to act arose out of Senate Resolution 366 of the Eighty-First Congress, and that's set forth in the petitioner's brief in this case at pages 50 and 51. Actually, there's a paragraph or two that is not included there, but I'll refer to that a little later. In each subsequent session, that basic resolution has been readopted and, in this case, the Senate Resolution that readopted the one that was in effect at the time of this hearings was Senate Resolution 174 of the Eighty-Fourth Congress. Now, as a whole, we submit that this resolution, Senate Resolution 366, and the precise terms are repeated in 174, that their terms are very much clearer than the House Un-American Activities Committee charter which was considered in both the Watkins and the Barenblatt cases. And, the Rule 11 of the House which was involved in those cases is set forth in our brief in this case on page 21. But, specifically, this -- Senate Resolution 366 and 174 specifically authorize an investigation into “infiltration by persons who are or may be under the domination of the foreign government or organizations controlling the World Communist Movement or any other movement seeking to overthrow the Government of the United States by force and violence.” And, we submit that that is a very clear and specific authorization for the conduct of this particular investigation. However, that should not be thought to be the case. Like House Rule 11, this resolution -- series of resolutions, indeed, comes to us with a persuasive gloss of legislative history that shows that the Senate did authorize investigations of Communist activities in this country like the ones that are involved in these cases. To use the same factors that the Court cited in the Barenblatt case in discussing the legislative gloss of House Rule 11, first, this subcommittee has devoted most of its energies to investigating Communist activities in various phases of American life, and those hearings are set forth in our brief in this case at pages 26 and 27. The Senate has repeatedly continued the life of the subcommittee at each Congress, and the resolutions that do that are set forth in pages 27 and 28 of our brief. The Senate has never narrowed the authority of the subcommittee and the Senate has continually supported it with substantial appropriations and those by the same resolutions that I have referred to, cited in our brief. Now, the contention is also made that this subcommittee could not act, at the time that it was questioning petitioner, because the Senate was in session. Section 134 (c) of the Legislative Reorganization Act provides that Committees shall not sit while the Senate is in session without special leave. Now, we contend, first, that this claim is not open to the petitioner because he did not object at the hearing when, if something was to be done about this, it could've been done. He did not inquire as to whether this problem was present, and we submit that it is not now open to him to raise the objection. However, we submit, too, that in any event, Section 134 (c) is a procedural limitation for the benefit of Congress alone in order to secure attendance at its various sessions and that, in any event, it was not intended to confer any rights upon witnesses. Finally, Section 2 of Senate Resolution 366, which is set forth at page 3 of our brief in this case, expressly gave the subcommittee authority to sit and act at such places and times during the sessions, recesses, and adjourned periods of the Senate as it deemed advisable. Thirdly, the contention on the subject of the authority of the subcommittee is raised that counts one and two are invalid because the executive session at which they were asked was not authorized. Section 133 of the Legislative Reorganization Act requires that there'd be a majority vote of a subcommittee to authorize executive sessions, and it is to that provision that petitioner is referring. Here, again, we contend that this point is not open to the petitioner because he did not raise it at the hearings when it could've been corrected. However, we do submit that it is unnecessary to resolve this question one way or the other since it does affect only 2 of the 14 counts. On the basis of which, petitioner was convicted since he was given a general sentence that is less than he could've received on any one count. His sentence must be confirmed if any one count is valid. Next, I should like to touch briefly on the point of government employees being on the grand and petit juries. Government counsel in the Russell case has stated the government's basic position. That is, that in order to challenge an indictment on this ground, there must be an allegation of specific and convincing evidence of strong bias on the part of individual grand jurors. Now, the affidavit, on the basis of which petitioner did make the challenge that he made, does not, unfortunately, appear on the record here. However, it is substantially similar to that in the Shelton case, and that appears on pages 4 to 8 of the Shelton record, except that it does not contain the last two paragraphs of the Shelton affidavit which alleges personal knowledge on the part of counsel in the Shelton case. But, the Court, I think, may take the Shelton affidavit as being substantially what was involved in this case. Now, it is our contention that that affidavit was far too general. It did not allege specific and convincing or any other kind of evidence biased on the part of individual grand jurors, nor did it even state any specific evidence of fear or intimidation on the part of government employees generally. Now, we contend of course that the same considerations are applicable to the petit jury but, of course, it is important to realize that, with respect to a petit jury, and there was a jury involved in this case, that voir dire is available. In this case, there was and --
John M. Harlan II: There was a jury?
J. William Doolittle, Jr.: There was a jury in this case, yes, sir.
John M. Harlan II: (Inaudible)
J. William Doolittle, Jr.: Yes, sir. There was a petit jury in this case.
John M. Harlan II: (Inaudible)
J. William Doolittle, Jr.: There was a petit jury in this case and counsel did participate in the voir dire, yes, sir.
John M. Harlan II: Was there an application after the grand jury found it was voir dire?
J. William Doolittle, Jr.: I don't believe so. Well, I just don't know about that.
Speaker: The very same situation as was -- as in the Russell case. We asked for a hearing in the alternative if --
J. William Doolittle, Jr.: Hearing was requested. Yes, certainly, a hearing was requested. I didn't understand your question to go to that point.
Charles E. Whittaker: (Inaudible)
J. William Doolittle, Jr.: No, this of course was afterwards. That's why I didn't understand Mr. Justice Harlan's question. It --
John M. Harlan II: I understand. My question was before the matter reaches the grand jury, was there an application in the (Inaudible) with respect to the jurors?
J. William Doolittle, Jr.: Grand jury? No, sir, there was no such --
John M. Harlan II: No?
J. William Doolittle, Jr.: No. The application was made actually at roughly the time of trial to have a hearing in which the grand jurors would be brought in for questioning as to --
John M. Harlan II: (Inaudible)
J. William Doolittle, Jr.: Right.
Earl Warren: Would it make any difference, in your case, whether it had been made before he was indicated or afterwards?
J. William Doolittle, Jr.: Well, I don't suppose it really would. I don't suppose that it would. Now, in this case, in the case of the petit jury, an extensive voir dire examination was in fact conducted as to whether nature of the charges involving, as they did, communism and questions relating to communism, or the government employees -- the government employment of some of the jurors might affect their decision. Petitioner's counsel asked some 13 questions along this line, those are 86 to 94 of the transcript. The Court, itself, asked six more relating to this very point and those are set forth at pages 95 to 96 of the transcript. The Court then actually dismissed to jurors on related grounds, first, an employee of the Central Intelligence Agency and, secondly, a woman who was an officer of an organization that had conducted a study of the security program. Petitioner also raises the question as to whether or not the indictment was sufficient in this case. Now, the sub -- first he raises this question with respect to the allegations on the subject under inquiry and the pertinency of the questions. The indictment did allege that the questions were pertinent to the subject then under inquiry.
Charles E. Whittaker: May I ask you another question?
J. William Doolittle, Jr.: Surely, yes, sir.
Charles E. Whittaker: (Inaudible)
J. William Doolittle, Jr.: Yes, sir.
Charles E. Whittaker: (Inaudible)
J. William Doolittle, Jr.: That's right. The challenge was raised on the same basis for both.
Charles E. Whittaker: (Inaudible) same basis?
J. William Doolittle, Jr.: Well, the charge -- the complaint as to both is that there were government employees. There was a general motion to disqualify for a cause made with respect to the petit jury. Petitioner did move at trial to have all government employees disqualified from the petit jury on the ground that they were government employees.
Hugo L. Black: Where is that motion? If it takes you too long, don't bother then about it.
J. William Doolittle, Jr.: Page 10 of the joint appendix, Mr. Justice. Now, as government counsel argued in the Russell case, no Court has ever indicated that such detail as the petitioner would ask for here is required in indictments in cases of this type and the Court of Appeals for the District of Columbia Circuit has repeatedly held to the contrary. It is our contention that the insistence upon specifically stating subject under inquiry and the pertinency of each question to that subject under inquiry would be inconsistent with Rule 7 (c) which calls for a plain, concise, and definite written statement of the essential facts constituting the offense charged. We point out, for one thing, that there was no bill of particulars in this case indicating that there was any confusion on the part of the petitioner at trial. We also point out that indictments substantially the same, exactly the same, on this point were involved in Barenblatt, Deutch, and Wilkinson and that the question was not, at least, sufficiently obvious for counsel in those cases to raise or for the Court to rule upon. Secondly, the question is raised as to whether or not the authority of the subcommittee had to be more spelled out in more detail than it was in the indictment in this case. We submit that the authority of the subcommittee was set out in sufficient detail, and here is the detail in the indictment. Pursuant to the Legislative Reorganization Act of 1946, Section 102 (1)(k), 60 Stat. 818, and the Senate Resolutions 366 of the Eighty-First Congress and 174 of the Eighty-Fourth Congress, and to the standing rules of the Senate. And, incidentally, the standing rules of the Senate are relevant because they give the authority of the judiciary -- the basic authority of judiciary committee as a standing committee. We submit that nothing more than this could reasonably be required in an indictment that must have a plain, concise, and definite written statement of the essential facts constituting the offense charged. I see that my time has run out. Thank you.
Hugo L. Black: May I ask you just one question.
J. William Doolittle, Jr.: Yes, sir.
Hugo L. Black: Is there any argument here in connection with that ground of the motion to dismiss which allege that there had only been one offense committed, instead of 15?
J. William Doolittle, Jr.: No, sir. That claim has not been raised.
Hugo L. Black: That's been abandoned here.
J. William Doolittle, Jr.: Yes, sir.
Earl Warren: Mr. Rand.
Harry I. Rand: Mr. Chief Justice, may it please the Court. A few remarks with respect to the issue of probable cause, I think we ought to be quite plain here just what happened in this case. There was no information before the subcommittee with respect to this petitioner prior to his summoning. There is nothing in the record, so far as we know, of the subcommittee such as one found in the Barenblatt case where a prior witness had named the wit -- this particular witness, Mr. Barenblatt, on the one case, and Mr. Liveright here, as a member of the Communist Party or a participant. What Mr. Doolittle undoubtedly had in mind in responding to the Chief Justice's question was that the subcommittee made reference to the fact that there was some information which it had which caused it to summon petitioner but there was none, so far as we know, so far as been disclosed on the record here. Mr. Morris, at the trial, testified that there was some such information. We sought to cross-examine. We sought to get it by subpoena. We sought to get it by direction from the Court. We were denied any opportunity to cross-examine as to the information or to get it by direction of the Court. We did not waive our rights. At page 117 of the joint appendix, appears our request made to the Court after Mr. Morris testified that he'd be directed to bring the information in. The Court denied that request. We said we wanted the information in order to test the veracity of the witness. Mr. Morris' veracity could not be tested by us. Now, in response -- with reference to Mr. Justice Whittaker's reference last week to the Draper and Caroll cases, let me make it plain. That, had the unnamed informant been named, had we then had an opportunity to call him, it may well be that we could not have asked Mr. X anything relating to the truth of the information he had presumably given Mr. Morris. It may well be that the competence of that information as proof of guilt, if it were, of the petitioner might not have been brought in issue, but we certainly should've been permitted an opportunity to test whether in fact Mr. Morris was telling the truth, whether in fact there was such information communicated to him by telephone and in meetings. And, if there was some information, we should've been given an opportunity to find out from Mr. X, the unnamed informant, whether this was the Liveright whom he mentioned when he talked to Mr. Morris, whether perhaps it wasn't another Liveright that he had in mind. This is what we were denied. We were denied an opportunity to test the existence and the reliability of the information presumably given to the subcommittee, not its competence as proof of guilt. Now, if we are not going to be given that right, if petitioners in these cases are not going to be accorded that right, then any investigation of any person can be justified merely on the ipso dixit of a Chief Counsel of a Subcommittee and of the self-serving avowal by a Committee that its investigation is legitimate and bona fide. There is no other way we know of making a showing such as today, for the first time, not on their briefs, the government would impose on petitioners a strong and substantial showing that there was no basis for the calling of this man. We don't have a case here, such as Mr. Shelton fortunately had, where someone had crossed out the name Willard and written in the name Robert. We have a case here where the subpoena was directed toward Herman Liveright. Unless we are given an opportunity to test the veracity of the government's witness who testified in chief to test whether in fact there was such information in existence, a fundamental question, we are being denied the rights accorded all defendants in all criminal trials. Now, turning to the question of subject matter under inquiry, here again, as Mr. Fanelli made it clear, it was the case in Russell, we have a shifting of the nature of subject matter under inquiry from stage to stage of this litigation. And, for the first time in this Court, we find the definition of delineation of subject matter that you'll find in the brief. You'll see it nowhere else below. In the Court of Appeals, the government counsel took the position that this was part of the investigation into the Communist infiltration into the Press. Here, the government, apparently, abandons that suggestion. In the trial court, the government prosecutor said this. He said the powers this Committee had on the business it was investigating was the entire breadth of its powers under Resolution 366, and at no time has this since been narrowed down to any particular subject such as a topic or a particular geographic location or a particular and narrower activity. There is no such thing as a matter under inquiry, anything more narrow than the full powers of the Committee. That was the testimony of Mr. Morris that apparently was the ruling of the trial court because the trial court did not particularize as to any subject matter, although it found the indictment questions pertinent to the “subject matter under inquiry before the Committee at that time.” We then are brought back, inevitably, to Resolution 366, this broad resolution, this vast resolution about which I know no better characterization than that offered by one of the champions of this subcommittee -- the Internal Security Subcommittee. Its former Chairman, Senator Jenner, who certainly knows, more than I do, what the subcommittee was engaging in, in the years when Senator Jenner was a member and a Chairman of the subcommittee. And, Senator Jenner, on the Floor of the House, as we quote him in our brief, had this to say about the powers of this subcommittee, about the Resolution 366. He said Resolution 366 authorizes the subcommittee to look after the Internal Security of the United States, but it must be realized that it is hard to draw a line indicating where the subject begins and where it ends, and I suggest that if Senator Jenner, a --
John M. Harlan II: Is that in your brief?
Harry I. Rand: That is in our brief, and that -- it's in our brief in the quotations in our brief. I don't know at what page but this is 100 Congressional Record 843. And, if Senator Jenner, himself, could not determine where the subject began and where it ended, I suggest that Mr. Herman Liveright, a mere layman, likewise, should not be required to have determine where the subject began or where it ended and I suggest that a trial court, in measuring the necessity for calling a witness before it as against his rights to remain silent, could not determine where the subject began and where it ended, particularly when the government refused to say at the trial. Thank you.